DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0018, “are positioned measure” should be “are positioned to measure”.
In paragraph 0018, “velocitometer” should be “velocimeter”.  
In paragraph 0018, “temperature in feces” should be “temperature and feces”.
In paragraph 0018, “is determined at the second temperature” should be “is detected at the second temperature”.
In paragraph 0020, “excreta is being deposited” should be “excreta being deposited”.
In paragraph 0020, “analyzing the data comprises one or more” should be “analyzing the data comprises determining one or more”.
In paragraph 0020, “velocitometer” should be “velocimeter”.  
In paragraph 0032, “Doppler velocimeter)” should be “Doppler velocimeter”.
In paragraph 0032, “velocitometry” should be “velocimetry”.  
In paragraph 0055, “cellular cell phone)” should be “cellular cell phone”.
In paragraph 0075, “dents feces” should be “dense feces”.
Appropriate correction is required.
The use of the term Bluetooth, InfraTec, and Wenglor, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 13, 17, 22, and 27 are objected to because of the following informalities:  
In line 5 of claim 1, “Doppler velocimeter)” should be “Doppler velocimeter”.
In line 7 of claim 1, “are positioned measure” should be “are positioned to measure”.
In line 3 of claim 13, “cellular cell phone)” should be “cellular cell phone”.
In in line 2 of claim 17, “temperature in feces” should be “temperature and feces”.
In line 3 of claim 17, “is determined at the second temperature” should be “is detected at the second temperature”.
In line 1 of claim 22, “A excreta flow” should be “An excreta flow”.
In line 4 of claim 22, “Doppler velocimeter)” should be “Doppler velocimeter”.
In line 4 of claim 25, “excreta is being deposited” should be “excreta being deposited”.
In line 2 of claim 26, “analyzing the data comprises one or more” should be “analyzing the data comprises determining one or more”.
In lines 2 and 5 of claim 27, “velocitometer” should be “velocimeter”.  

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “the amount of urine and/or feces is determined as a function of heat measurements included in the data”. The specification notes that “the infrared detector can detect heat information” in paragraph 0046, but provides no description of detecting heat measurements using either the one or more laser triangulation sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claim 16 recites the limitation “the amount of urine and/or feces is determined as a function of 2D or 3D shape of the excreta”. The specification notes that “laser triangulation can be used to detect shape of the excreta” in paragraph 0046, but provides no description of detecting shape using either the infrared sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claim 17 recites the limitation “analyzes a video thermal image”. The specification notes that “the infrared detector can detect heat information” in paragraph 0046, but provides no description of detecting heat measurements using either the one or more laser triangulation sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claim 18 recites the limitation “detects urine and/or feces as a function of temperature above ambient temperature”. The specification notes that “the infrared detector can detect heat information” in paragraph 0046, but provides no description of detecting heat measurements using either the one or more laser triangulation sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claim 19 recites the limitation “detects urine and/or feces as a function of velocity and/or displacement”. The specification notes that “laser doppler velocimeters detect displacement and velocity” in paragraph 0040, but provides no description of detecting heat measurements using either the one or more laser triangulation sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claim 20 recites the limitation “detects urine and/or feces as a function of shape and/or density of excreta”. The specification notes that “laser triangulation can be used to detect shape of the excreta” in paragraph 0046, but provides no description of detecting shape using either the infrared sensors or the Doppler velocimeter which may alternatively be used as the one or more detectors.
Claims 20 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using laser Doppler velocimeter detection to detect velocity and displacement (Paragraph 0040), laser triangulation sensors for detecting shape  (Paragraph 0042), and infrared sensing devices for detecting temperature or thermal image (Paragraph 0035-0039), does not reasonably provide enablement for using laser  of excreta.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The specification discloses and the claims recite a system which “detects urine and/or feces as a function of shape and/or density of excreta” and a method which includes analyzing the data for “class of excreta (e.g., urine or feces, e.g., based on density and/or shape of excreta)”, and “determining density of the excreta using Doppler velocitometer data”. 
	The state of the art exemplified by Mantinband (US 20170367636 A1) describes the detection of various parameters of urine using an image sensor and optical assembly (Abstract) which may include a laser Doppler velocimeter or laser triangulation sensor for measuring volumetric flow rate (Paragraph 0104, 0125). The state of the art exemplified by Takamiya (US 5640239 A) describes a displacement information measurement apparatus and an optical device which utilize a conventional laser Doppler velocimeter to measure moving velocity of a moving object or fluid (Col. 1, lines 15-23). The state of the art exemplified by Holt (US 20200209044 A1) describes a urine measurement device which may provide a measurement of density of urine based on specific gravity (Paragraph 0146) which is measured using a reagent test (Paragraph 0134) where the device may also comprise a sensor which utilizes infrared light, lasers, or acoustics (Paragraph 0057) to detect other parameters. It may be seen that while both Mantinband and Takamiya describe conventional use of a laser Doppler velocimeter, neither provides explanation for the calculation of density using this sensor; while Holt described measuring density of urine as a desired parameter, Holt provides no means of determining density using a laser Doppler velocimeter, laser triangulation sensor, or infrared sensing device. The state of the prior art is such that determining the density of excreta using a laser Doppler velocimeter, laser triangulation sensor, and/or infrared sensing device without any additional sensor or parameter input is unpredictable. Furthermore, a database search was done for systems to detect density using a laser Doppler velocimeter, the results of which are attached, which suggest that some of the systems encompassed by the limitations of the claims would not function without some additional input parameter or alternative sensor type. 
	Therefore, based on the empirical and unpredictable nature of the invention and state of the prior art and the limited guidance and working examples in the specification, it would require an undue amount of experimentation to identify a means of determining density of excreta using a laser Doppler velocimeter, laser triangulation sensor, and/or infrared sensing device as described by the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detectors" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 5 recites the limitation "the detector" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 7 recites the limitation "the detector" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 8 recites the limitation "the detector" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 9 recites the limitation "the detector" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
There is additionally a lack of clarity in the claim; it is not clear how “one or more detectors” as described in claim 1 may include both an infrared sensing device and a laser Doppler velocimeter if there is only one detector. 
Claim 10 recites the limitation "the detector" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
There is additionally a lack of clarity in the claim; it is not clear how “one or more detectors” as described in claim 1 may include both one or more laser triangulation sensors and a laser Doppler velocimeter if there is only one detector. 
Claim 11 recites the limitation "the infrared/" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 1 recites the limitation "the infrared/" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
Claim 13 recites the limitation “the wireless” in line 1. There is insufficient antecedent basis for this limitation. The limitation is interpreted as referring to the wireless transmitter.
Regarding claim 13, the phrase “e.g.”, meaning "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 additionally contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short link  and, accordingly, the identification/description is indefinite.
	It is additionally unclear whether the limitations “short link radio or acoustic communication”, “communication over a wireless local area network”, and “communication over a cellular network or cell phone” are intended to be presented as alternatives, or if the device is configured for all three means of communication. 
Claim 15 recites the limitation “heat measurements included in the data”. The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a detector which would provide heat measurements in the data, as claim 1 does not require the use of an infrared sensing device but may instead use one or more laser triangulation sensors or a Doppler velocimeter alone.. 
Claim 17 recites the limitation “a video thermal image” in line 2 of the claim. The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a detector which would provide 
	Claim 17 also recites the limitation "the second temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 additionally recites the limitation “urine is detected at a first temperature in feces is determined at the second temperature”. There is insufficient clarity in this limitation. In particular, it is not clear whether the claim refers to determining the temperature of urine separately from feces, or if the claim refers to determining a substance to be urine if it is at a first temperature and determining a substance to be feces if it is at a second, different temperature. The limitation is currently interpreted as determining a substance to be urine if it is at a first temperature and determining a substance to be feces if it is at a second, different temperature.
Claim 18 recites the limitation “a function of temperature above ambient temperature”. The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a detector which would provide heat measurements in the data, as claim 1 does not require the use of an infrared sensing device but may instead use one or more laser triangulation sensors or a Doppler velocimeter alone.
Claim 19 recites the limitation “a function of velocity and/or displacement”. The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a detector which would provide 
It is additionally unclear whether the limitation “detects urine and/or feces as a function of velocity and/or displacement” refers to only generally obtaining the velocity and/or displacement of the urine/feces, if the presence of excreta is determined based on these parameters, or if these parameters are used to determine whether excreta is urine or feces. The limitation is presently interpreted as referring to generally obtaining the velocity and/or displacement of the urine/feces.
Claim 20 recites the limitation “a function of shape and/or density of excreta”. The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a detector which would provide 
It is additionally unclear whether the limitation “detects urine and/or feces as a function of shape and/or density refers to only obtaining the shape and/or density of the urine/feces, or if these parameters are used to determine whether excreta is urine or feces. The limitation is presently interpreted as referring to generally obtaining the shape and/or density of the urine/feces. Regarding claim 21, the phrase “e.g.”, meaning "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, the term “about” in claim 21is a relative term which renders the claim indefinite. The terms “about one hour”, “about one day”, “about one week”, “about one month”, and “about one year” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 22 recites the limitation “a wireless transmitter to transmit data from the infrared sensing device to a receiver” in lines 7-8. There is insufficient clarity in this limitation. It is not clear what the wireless transmitter is used for if the one or more detectors do not include an infrared sensing device or if the one or more detectors includes more than just an infrared sensing device, as permitted in the limitation “one or more detectors selected from a group” in line 2. At present the limitation is interpreted as referring to a wireless transmitter to transmit data from the one or more detectors to a receiver.
Claim 26 recites the limitation "the detectors" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors. 
Regarding claim 2, the phrase “e.g.”, meaning "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
There is additionally a lack of clarity in the claim; it is not clear how “one or more detectors” as described in claim 24 may include both one or more laser triangulation sensors and a laser Doppler velocimeter if there is only one detector. 
Claim 27 recites the limitation "the detectors" in line .  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as referring to the one or more detectors.
There is additionally a lack of clarity in the claim; it is not clear how “one or more detectors” as described in claim 24 may include both an infrared video camera and a laser Doppler velocimeter if there is only one detector. 
It is additionally unclear if “categorizing excreta as urine or feces” is different from “determining…type of excreta”, and if so, how the two limitations are different.
There is further lack of clarity in this limitation “determining volume and/or type of excreta based on shape and/or volume data and density data”. It is not clear whether density data is always utilized, with either of shape or volume data, or if density data is only utilized if volume data is additionally utilized. Furthermore, it is not clear whether the determination of volume and/or type of excreta depends on which of the data types is utilized (e.g. if type of excreta may be determined based on only shape data or if some other data is required).
Claim 30 recites the limitation “a communications interface” in line 5. There is insufficient clarity in this limitation regarding whether or not this is the same communications interface mentioned in line 2 of the claim.
Claim 30 additionally recites the limitation "the data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis additionally makes it unclear whether “the data” is intended to refer to all possible data which is received or if it may refer to only one type of data described in lines 3-4.
Claims 2-21, 23, and 25-29 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 22, which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1-21 and 24-30 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " to analyze the data and determine an amount of urine and/or feces deposited into the toilet bowl". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "to analyze the data and determine an amount of urine and/or feces deposited into the toilet bowl" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a) a toilet comprising a toilet bowl for receiving excreta; b) a detection unit mounted to the toilet bowl and comprising: (i) one or more detectors selected from a group consisting of one or more laser triangulation sensors, an infrared sensing device and a Doppler velocimeter), (ii) a data processor, (iii) a data storage device, (iv) a wireless transmitter to transmit data from the detectors to a communications network and (v) a power source, wherein the one or more detectors are positioned measure characteristics of excreta deposited in the toilet bowl; and c) a computer configured to receive the data over the communications network and comprising memory including computer code” and “a processor to execute the code”. These limitations generally relate to the mere gathering of data which is utilized in the abstract idea of analyzing the data, such that the limitations may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, the analysis step may be performed a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, claim 1 recites the elements “a) a toilet comprising a toilet bowl for receiving excreta; b) a detection unit mounted to the toilet bowl and comprising: (i) one or more detectors selected from a group consisting of one or more laser triangulation sensors, an infrared sensing device and a Doppler velocimeter), (ii) a data processor, (iii) a data storage device, (iv) a wireless transmitter to transmit data from the detectors to a communications network and (v) a power source, wherein the one or more detectors are positioned measure characteristics of excreta deposited in the toilet bowl; and c) a computer configured to receive the data over the communications network and comprising memory including computer code” and “a processor to execute the code”. These limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic toilet and detection unit, a generic sensor, a generic processor, a generic data storage device, a generic wireless transmitter, a generic power source, and a generic computer, which Hall ‘677 (US 20160338677 A1) describes as both routine and conventional in its description of a “a urine hat is a long-standing toilet insert used to capture urine” (Paragraph 0003-0004), “various types of fluid level sensors are known and used in the art” (Paragraph 0074) and “any suitable type of spectrometer technology or equipment” (Paragraph 0078, 0080), “a wireless transmitter…which may also be used to communicate through various wireless communication protocols…a user interface device including but not limited to, a…cell phone or tablet….battery supplies power to the system” (Paragraph 0076) as well as “a general purpose computer, which is configured to receive and store such information in its computer memory” (Paragraph 0045). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 32 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the toilet is a sitting toilet or a squat toilet.” As described in the rejection of claim 1, the inclusion of a generic toilet may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the excreta comprises urine and/or feces.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the detection unit is mounted to the bowl by means of a hook, a clamp, a hanger, a suction cup, a magnet, a bolt, a screw or a bracket.” As described in the rejection of claim 1, the inclusion of a generic detection unit may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the detector comprises one or more laser triangulation sensors.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the one or more laser triangulation sensors comprise one or more 2D or 3D laser triangulation scanners.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the detector comprises an infrared sensing device.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the detector comprises a laser Doppler velocimeter.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the detector comprises an infrared sensing device and a laser Doppler velocimeter.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the detector comprises one or more laser triangulation sensors and a laser Doppler velocimeter.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the data storage device comprises instructions for converting a signal from the infrared/laser sensing device for transmission by the wireless transmitter.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the data processor executes instructions from the data storage device for converting a signal from the infrared/laser sensing device for transmission by the wireless transmitter.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein the wireless is configured for short link radio communication (e.g., Bluetooth); communication over a wireless local area network (e.g., Wi-Fi), communication over a cellular network or cell phone).” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 14 recites the limitation “wherein the power source comprises a battery.” As described in the rejection of claim 1, the inclusion of a generic power source may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 15 recites the limitation “wherein the amount of urine and/or feces is determined as a function of heat measurements included in the data.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein the amount of urine and/or feces is determined as a function of 2D or 3D shape of the excreta.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the computer code analyzing the data analyzes a video thermal image in which urine is detected at a first temperature in feces is determined at the second temperature.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 18 recites the limitation “wherein the computer code analyzing the data detects urine and/or feces as a function of temperature above ambient temperature.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 19 recites the limitation “wherein the computer code analyzing the data detects urine and/or feces as a function of velocity and/or displacement.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 20 recites the limitation “wherein the computer code analyzing the data detects urine and/or feces as a function of shape and/or density of excreta.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 21 recites the limitation “wherein the computer code analyzing the data analyzes data collected over a predetermined time, e.g., about one hour to about one day, about one day to two weeks, about one week to about one month, about one month to about one year.” The claim element of claim 1 of a system is recited with a high level of generality (as written, the analysis steps may be performed by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "analyzing the data to determine the amount of excreta deposited in the toilet bowl". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 24 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 24, the limitations " analyzing the data to determine the amount of excreta deposited in the toilet bowl" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a) detecting, with one or more detectors, excreta data from a toilet bowl by laser triangulation sensing, infrared sensing, Doppler velocity sensing, or a combination thereof; b) wirelessly transmitting the data to a communications network; c) receiving the data transmitted to the communications network into a server”. These limitations generally relate to the mere gathering of data which is utilized in the abstract idea of analyzing the data, such that the limitations may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, the analysis step may be performed a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, claim 1 recites the elements “a) detecting, with one or more detectors, excreta data from a toilet bowl by laser triangulation sensing, infrared sensing, Doppler velocity sensing, or a combination thereof; b) wirelessly transmitting the data to a communications network; c) receiving the data transmitted to the communications network into a server”. These limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor and a generic wireless transmitter which Hall ‘677 (US 20160338677 A1) describes as both routine and conventional in its description of “various types of fluid level sensors are known and used in the art” (Paragraph 0074) and “any suitable type of spectrometer technology or equipment” (Paragraph 0078, 0080) as well as “a wireless transmitter…which may also be used to communicate through various wireless communication protocols” (Paragraph 0076). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 24 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 24, which was rejected under 35 U.S.C. 101 in paragraph 34 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 24, or comprise significantly more than the limitations of claim 24.
Besides the abstract idea of claim 24, claim 25 recites the limitation “wherein the detecting further comprises activating the one or more detectors to collect data upon detection of motion with a motion sensor and deactivating the one or more detectors upon detection of cessation of motion with the motion sensor, wherein the motion is associated with excreta is being deposited in the toilet bowl.” Hall ‘677 additionally teaches that a generic motion sensor is well-understood, routine, or conventional in its description of “such sensors may include such devices as a pressure sensor…or a proximity sensor” (Paragraph 0039). The claim element of claim 24 of a method is recited with a high level of generality (as written, the analysis step may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 24, claim 26 recites the limitation “wherein the detectors comprise an infrared video camera and a laser Doppler velocimeter, and analyzing the data comprises one or more of (i) duration of excretion (e.g., based at least in part on the first time in last time of detection of excreta through a data capture field), (ii) flow rate (e.g., based on volume per unit of time); (iii) flow volume (e.g., as a function of duration and flow rate); and (iv) class of excreta (e.g., urine or feces, e.g., based on density and/or shape of excreta).” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 24 of a method is recited with a high level of generality (as written, the analysis step may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 24, claim 27 recites the limitation “wherein the detectors comprise one or more laser triangulation sensors, and a Doppler velocitometer, analyzing the data comprises: determining three-dimensional shape and volume of excreta using data from the laser triangulation sensors; determining density of the excreta using Doppler velocitometer data; categorizing excreta as urine or feces based on density and/or shape data; and determining volume and/or type of excreta based on shape and/or volume data and density data.” As described in the rejection of claim 1, the inclusion of a generic sensor may be seen as well-understood, routine, or conventional such that it constitutes insignificant extra-solution activity. Holt (US 20200209044 A1) additionally describes a urine measurement device which includes a sensor for detecting, among other parameters, “a level of the urine, other liquid, or other substance” wherein the sensor may be “optical (visible light based, infrared light based, laser based…radio-wave (such as radar based), acoustic (such as ultrasound or infrasound)…” (Paragraph 0057) such that a number of sensor types may be seen as well-understood, routine, or conventional for the detection of parameters relating to excreta. The claim element of claim 24 of a method is recited with a high level of generality (as written, the analysis step may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 24, claim 28 recites the limitation “e) generating a report indicating an amount and pattern of urine and/or feces deposited into the toilet bowl over a specified period of time.” The claim element of claim 24 of a method is recited with a high level of generality (as written, the analysis step may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 24, claim 29 recites the limitation “wherein the report comprises a uroflow graph and/or a Bristol stool report.” The claim element of claim 24 of a method is recited with a high level of generality (as written, the analysis step may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " to determine volume and type of excreta, optionally including timing of excretion". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 30 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 30, the limitations " to determine volume and type of excreta, optionally including timing of excretion" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a) a communication interface that receives, over a communications network, laser triangulation sensing data, infrared sensing data, Doppler velocity sensing data, or a combination thereof; and b) a computer in communication with a communications interface, wherein the computer comprises one or more processors and a computer readable medium comprising machine executable code in tangible form that, upon execution by the one or more computer processors, implements a method comprising: i) receiving the data, over the communications network; ii) executing the machine executable code” and “iii) transmitting the determinations over the communications network, e.g., to a remote computer”. These limitations generally relate to the mere gathering of data which is utilized in the abstract idea of analyzing the data, followed by mere output of the result such that the limitations may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, the analysis step may be performed a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, claim 1 recites the elements “a) a communication interface that receives, over a communications network, laser triangulation sensing data, infrared sensing data, Doppler velocity sensing data, or a combination thereof; and b) a computer in communication with a communications interface, wherein the computer comprises one or more processors and a computer readable medium comprising machine executable code in tangible form that, upon execution by the one or more computer processors, implements a method comprising: i) receiving the data, over the communications network; ii) executing the machine executable code” and “iii) transmitting the determinations over the communications network, e.g., to a remote computer”. These limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, a generic computer, and a generic communication interface, which Hall ‘677 (US 20160338677 A1) describes as both routine and conventional in its description of “various types of fluid level sensors are known and used in the art” (Paragraph 0074) and “any suitable type of spectrometer technology or equipment” (Paragraph 0078, 0080), “a wireless transmitter…which may also be used to communicate through various wireless communication protocols…a user interface device including but not limited to, a…cell phone or tablet….battery supplies power to the system” (Paragraph 0076) as well as “a general purpose computer, which is configured to receive and store such information in its computer memory” (Paragraph 0045). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 30 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall ‘677 (US 20160338677 A1).
Regarding claim 22, Hall ‘677 teaches an excreta flow detection and reporting unit comprising: 
(i) one or more detectors selected from a group consisting of one or more laser triangulation sensors, an infrared sensing device and/or a laser Doppler velocimeter) (Paragraph 0010—the opening comprises a flow rate sensor to measure an amount of urine; Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0073—may include any of various types of sensors for detecting a presence, such as an infrared proximity sensor or other kind of proximity sensor; Paragraph 0074—may include a fluid level sensor in the capture bowl; Paragraph 0080-0081—the device may include a near-infrared spectrometer).
(ii) a data processor (Paragraph 0076—the device may also include a microprocessor and control board to control operation of the system), 
(iii) a data storage device (Paragraph 0045—data collected by the analytic device may be stored in a computer database…may be communicated to a general purpose computer for storage), 
(iv) a wireless transmitter to transmit data from the infrared sensing device to a receiver that is connected to a communications network (Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service; wireless transmitter 51, Figs. 5-6), 
(v) a power source (Paragraph 0076—may include a battery to supply power to the system; Paragraph 0016, 0046—the analytic device may comprise a generator that powers the device; battery 52, Figs. 5; power generators 71-72, Fig. 8), and, optionally, 
(vi) a support for mounting the unit in a toilet bowl (Paragraph 0058-0059—the capture device is mounted on the rim of the toilet bowl by the mounting frame, mounting flange, suction cups, or other means such as tape, silicone tabs, hook and loop fixtures, etc.; capture bowl 10, mounting flange 12a, Fig. 1; capture bowl 10, suction cups 17, mounting flange 12a; mounting frame 12, Fig. 6).
Regarding claim 23, Hall ‘677 teaches the unit of claim 22, wherein the support comprises a clamp, a hanger, a hook, a suction cup, a magnet, a bolt, a screw, or a bracket (Paragraph 0058-0059—the capture device is mounted on the rim of the toilet bowl by the mounting frame, mounting flange, suction cups, or other means such as tape, silicone tabs, hook and loop fixtures, etc.; capture bowl 10, mounting flange 12a, Fig. 1; capture bowl 10, suction cups 17, mounting flange 12a; mounting frame 12, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 11-14, 21, 24-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 (US 20160338677 A1) in view of Holt (US 20200209044 A1).
Regarding claim 1, Hall ‘677 teaches a system comprising: 
a) a toilet comprising a toilet bowl for receiving excreta (Paragraphs 0009, 0012, 0041, 0047-0048, 0058-0059--a urine specimen capture device comprises a capture bowl supported within a toilet bowl; Toilet bowl 23, Fig. 1); 
b) a detection unit mounted to the toilet bowl and comprising (Paragraph 0058-0059—the capture device is mounted on the rim of the toilet bowl by the mounting frame, mounting flange, suction cups, or other means such as tape, silicone tabs, hook and loop fixtures, etc.; capture bowl 10, mounting flange 12a, Fig. 1; capture bowl 10, suction cups 17, mounting flange 12a; mounting frame 12, Fig. 6): 
(i) one or more detectors selected from a group consisting of one or more laser triangulation sensors, an infrared sensing device and a Doppler velocimeter (Paragraph 0010—the opening comprises a flow rate sensor to measure an amount of urine; Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0073—may include any of various types of sensors for detecting a presence, such as an infrared proximity sensor or other kind of proximity sensor; Paragraph 0074—may include a fluid level sensor in the capture bowl; Paragraph 0080-0081—the device may include a near-infrared spectrometer), 
(ii) a data processor (Paragraph 0076—the device may also include a microprocessor and control board to control operation of the system), 
(iii) a data storage device (Paragraph 0045—data collected by the analytic device may be stored in a computer database…may be communicated to a general purpose computer for storage), 
(iv) a wireless transmitter to transmit data from the detectors to a communications network (Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service; wireless transmitter 51, Figs. 5-6) and 
(v) a power source (Paragraph 0076—may include a battery to supply power to the system; Paragraph 0016, 0046—the analytic device may comprise a generator that powers the device; battery 52, Figs. 5; power generators 71-72, Fig. 8),
 wherein the one or more detectors are positioned measure characteristics of excreta deposited in the toilet bowl (Paragraph 0010, 0038—may include a fluid level sensor to detect when the specimen has reached a predetermined level…the opening comprises a flow rate sensor to measure an amount of urine; Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0074—may include a fluid level sensor in the capture bowl); 
and c) a computer configured to receive the data over the communications network (Paragraph 0045—the wireless information is communicated from the analytic device to a general purpose computer) and comprising memory including computer code (Paragraph 0045—the computer is configured to receive and store information in its computer memory) to analyze the data and determine an amount of urine and/or feces deposited into the toilet bowl (Paragraph 0038—may use sensors to determine level of specimen, rate of flow, total volume, etc.; Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis), and a processor to execute the code (Paragraph 0045—the wireless information is communicated from the analytic device to a general purpose computer).
However, Hall ‘677 does not specifically teach that the data which is analyzed to determine an amount of urine and/or feces relates to a laser triangulation sensor, an infrared sensing device, or a Doppler velocimeter, instead teaching that a generic “fluid level sensor” and “flow rate sensor” may be used to make these determinations while an infrared sensor is used to determine other qualities of the excreta.
Holt teaches a uroflowmetry device including a container portion (Paragraph 0006; Fig. 1A-1B), wherein the container portion may include sensors such as infrared based sensors, laser based sensors, and radio or acoustic based sensors, where the sensor is configured to measure at least one of flow rate of the excreta, level of the excreta within the container, and volume of the excreta within the container portion (Paragraph 0057, 0084). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 with the sensor types and uses of Holt via a simple substitution so that any of the listed sensor types may be used as the “fluid level sensor” and “flow rate sensor” of Hall ‘677 in order to predictably improve the ability of the system to analyze additional qualities of the excreta.
Regarding claim 2, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the toilet is a sitting toilet or a squat toilet (Paragraph 003-004—the urine hat is a long-standing toilet insert; Fig. 1—device is used with a sitting toilet).
Regarding claim 3, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the excreta comprises urine and/or feces (Paragraph 0008—the device is used to capture and analyze a urine sample).
Regarding claim 4, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the detection unit is mounted to the bowl by means of a hook, a clamp, a hanger, a suction cup, a magnet, a bolt, a screw or a bracket (Paragraph 0058-0059—the capture device is mounted on the rim of the toilet bowl by the mounting frame, mounting flange, suction cups, or other means such as tape, silicone tabs, hook and loop fixtures, etc.; capture bowl 10, mounting flange 12a, Fig. 1; capture bowl 10, suction cups 17, mounting flange 12a; mounting frame 12, Fig. 6).
Regarding claim 7, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the detector comprises an infrared sensing device (Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0073—may include any of various types of sensors for detecting a presence, such as an infrared proximity sensor or other kind of proximity sensor; Paragraph 0080-0081—the device may include a near-infrared spectrometer). Holt additionally teaches wherein a detector may comprise an infrared sensing device for sensing at least one of flow rate of the excreta, level of the excreta within the container, and volume of the excreta within the container portion (Paragraph 0057, 0084).
Regarding claim 11, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the data storage device comprises instructions for converting a signal from the infrared/laser sensing device for transmission by the wireless transmitter (Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service). In particular, as Hall ‘677 teaches that the signals of the detectors are transmitted by the wireless transmitter, it is inherent that the signals of the detectors are converted to a format compatible with transmission by the transmitter.
Regarding claim 12, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the data processor executes instructions from the data storage device for converting a signal from the infrared/laser sensing device for transmission by the wireless transmitter (Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service). In particular, as Hall ‘677 teaches that the signals of the detectors are transmitted by the wireless transmitter, it is inherent that the signals of the detectors are converted to a format compatible with transmission by the transmitter.
Regarding claim 13, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the wireless is configured for short link radio or acoustic communication (e.g., Bluetooth); communication over a wireless local area network (e.g., Wi-Fi), communication over a cellular network or cell phone) (Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service).
Regarding claim 14, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the power source comprises a battery (Paragraph 0076—battery 52 supplies power to the system; battery, Fig. 5-6).
Regarding claim 21, Hall ‘677 and Holt teach the system of claim 1. Hall ‘677 additionally teaches the system of claim 1, wherein the computer code analyzing the data analyzes data collected over a predetermined time, e.g., about one hour to about one day, about one day to two weeks, about one week to about one month, about one month to about one year (Paragraph 0038—the device can calculate the total volume deposited by reference to the rate of flow over a given period of time; Paragraph 0045—data may be stored in a database including a plurality of urine specimen collection events over a period of time; Paragraph 0074—urine hats are sometimes used to monitor urine output over time).
Regarding claim 24, Hall ‘677 teaches a method comprising: 
a) detecting, with one or more detectors, excreta data from a toilet bowl by laser triangulation sensing, infrared sensing, Doppler velocity sensing, or a combination thereof (Paragraph 0010—the opening comprises a flow rate sensor to measure an amount of urine; Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0073—may include any of various types of sensors for detecting a presence, such as an infrared proximity sensor or other kind of proximity sensor; Paragraph 0074—may include a fluid level sensor in the capture bowl; Paragraph 0080-0081—the device may include a near-infrared spectrometer); 
b) wirelessly transmitting the data to a communications network (Paragraph 0045—the wireless information is communicated from the analytic device to a general purpose compute; Paragraph 0076—may include a wireless transmitter to communicate through various wireless communication protocols including WiFi, Bluetooth, cellular service; Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis; wireless transmitter 51, Figs. 5-6); 
c) receiving the data transmitted to the communications network into a server (Paragraph 0076—uploading data to the cloud/central server; Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis); and
 d) analyzing the data to determine the amount of excreta deposited in the toilet bowl (Paragraph 0039—may use sensors to determine level of specimen, rate of flow, total volume).
However, Hall ‘677 does not specifically teach that the data which is analyzed to determine an amount of excreta deposited in the toilet bowl relates to data from a laser triangulation sensor, an infrared sensing device, or a Doppler velocimeter, instead teaching that a generic “fluid level sensor” and “flow rate sensor” may be used to make these determinations while an infrared sensor is used to determine other qualities of the excreta.
Holt teaches a uroflowmetry device including a container portion (Paragraph 0006; Fig. 1A-1B), wherein the container portion may include sensors such as infrared based sensors, laser based sensors, and radio or acoustic based sensors, where the sensor is configured to measure at least one of flow rate of the excreta, level of the excreta within the container, and volume of the excreta within the container portion (Paragraph 0057, 0084). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 with the sensor types and uses of Holt via a simple substitution so that any of the listed sensor types may be used as the “fluid level sensor” and “flow rate sensor” of Hall ‘677 in order to predictably improve the ability of the system to analyze additional qualities of the excreta.
Regarding claim 25, Hall ‘677 and Holt teach the method of claim 24. Hall ‘677 additionally teaches wherein the detecting further comprises activating the one or more detectors to collect data upon detection of motion with a motion sensor and deactivating the one or more detectors upon detection of cessation of motion with the motion sensor (Paragraph 0011, 0039, 0058—the device may include a proximity sensor or other sensor to detect the presence near or approach of a user toward the urine capture device which would enable the device and system to begin preparations…may also detect that the user has left the premises and then end analysis by flushing the toilet).
However, Hall ‘677 does not specifically teach wherein the motion is associated with excreta is being deposited in the toilet bowl. Holt teaches that an electronics portion of a uroflowmetry system may be activated by sensing the presence of urine or another substance within the container portion of the device (Paragraph 0073), such that depositing of excreta in the container portion activates the electronics portion of the system. It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the motion sensor of Hall ‘677 with the sensor of Holt in order to predictably allow for activation to occur upon detection of excreta being deposited, minimizing the amount of time that the detectors are active to prevent gathering of unnecessary data.
Regarding claim 28, Hall ‘677 and Holt teach the method of claim 24. Holt additionally teaches generating a report indicating an amount and pattern or urine and/or feces deposited into the toilet bowl over a specified period of time (Paragraph 0104—can generate a voiding diary and/or other reports which can track properties of urine over time including volume, flow rate, and other qualities).

Claim 5-6, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 in view of Holt, further in view of Mantinband (US 20170367636 A1).
Regarding claim 5, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector comprises a laser-based sensor. However, neither Hall ‘677 nor Holt specifically teaches the detector comprises one or more laser triangulation sensors. Mantinband teaches a urine analysis apparatus including an image sensor and an optical assembly (Abstract), wherein multiple image sensors may be used (Paragraph 0103) wherein the image sensor system may include laser triangulation (Paragraph 0104). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the laser triangulation sensors of Mantinband via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 6, Hall ‘677, Holt, and Mantinband teach the system of claim 5. Holt additionally teaches wherein the detector comprises a laser-based sensor. However, neither Hall ‘677 nor Holt specifically teaches wherein the one or more laser triangulation sensors comprise one or more 2D or 3D laser triangulation scanners. Mantinband teaches wherein the one or more laser triangulation sensors comprise one or more 2D or 3D laser triangulation scanners (Paragraph 0104—the system may utilize 3D image processing and model construction and laser triangulation).
Regarding claim 10, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector comprises a laser-based sensor or a radio or acoustic based sensor. However, neither Hall ‘677 nor Holt specifically teaches the detector comprises one or more laser triangulation sensors and a laser Doppler velocimeter. Mantinband teaches the detector comprises one or more laser triangulation sensors and a laser Doppler velocimeter (Paragraph 0103-0104—the system may utilize multiple image sensors and laser triangulation; Paragraph 0125—the volumetric flow rate may be determined using laser doppler velocimetry). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the laser triangulation sensors of Mantinband via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 19, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be infrared based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the computer code analyzing the data detects urine and/or feces as a function of velocity and/or displacement. Mantinband teaches the detector comprises a laser Doppler velocimeter (Paragraph 0125—the volumetric flow rate may be determined using laser doppler velocimetry), such that velocity is a component in the detection of urine and/or feces. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the laser triangulation sensors of Mantinband via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Claim 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 in view of Holt, further in view of Hall '414 (US 20180153414 A1).
Regarding claim 15, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be infrared based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the amount of urine and/or feces is determined as a function of heat measurements included in the data. Hall ‘414 teaches a toilet temperature measurement device (Paragraph 0004-0005), wherein non-contact optical sensors such as thermal imaging sensors and infrared cameras may be capable of volumetric measurement of human excrement as well as creating a complete temperature profile (Paragraph 0032). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 16, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be laser based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the amount of urine and/or feces is determined as a function of 2D or 3D shape of the excreta. Hall ‘414 teaches a toilet temperature measurement device (Paragraph 0004-0005), wherein non-contact optical sensors such as thermal imaging sensors and infrared cameras may be capable of volumetric measurement of human excrement as well as creating a complete temperature profile (Paragraph 0032), and wherein the certainty value of the sensor measurements may be affected by length, consistency, or circumference of the excrement (Paragraph 0030) such that the 2D or 3D shape is used in part to determine the amount of excrement. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 17, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be infrared based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the computer code analyzing the data analyzes a video thermal image in which urine is detected at a first temperature in feces is determined at the second temperature. Hall ‘414 teaches a toilet temperature measurement device (Paragraph 0004-0005), wherein non-contact optical sensors such as thermal imaging sensors and infrared cameras may be capable of volumetric measurement of human excrement as well as creating a complete temperature profile (Paragraph 0032), wherein urination and defecation events may be distinguished based on thermal patterns (Paragraph 0022) such that a different temperature pattern corresponds to urination as compared to defecation. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 18, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be infrared based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the computer code analyzing the data detects urine and/or feces as a function of temperature above ambient temperature. Hall ‘414 teaches a toilet temperature measurement device (Paragraph 0004-0005), wherein non-contact optical sensors such as thermal imaging sensors and infrared cameras may be capable of volumetric measurement of human excrement as well as creating a complete temperature profile (Paragraph 0032), and wherein the certainty value of the sensor measurements may be affected by the ambient temperature (Paragraph 0030), such that the ambient temperature is a component of the detection of urine and/or feces. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Regarding claim 20, Hall ‘677 and Holt teach the system of claim 1. Holt additionally teaches wherein the detector may be infrared based sensors (Paragraph 0057, 0084). However, neither Hall ‘677 nor Holt specifically teaches wherein the computer code analyzing the data detects urine and/or feces as a function of shape and/or density of excreta. Hall ‘414 teaches a toilet temperature measurement device (Paragraph 0004-0005), wherein non-contact optical sensors such as thermal imaging sensors and infrared cameras may be capable of volumetric measurement of human excrement as well as creating a complete temperature profile (Paragraph 0032), and wherein the certainty value of the sensor measurements may be affected by length, density, consistency, or circumference of the excrement (Paragraph 0030) such that the shape and/or density of excreta is used in part to detect urine and/or feces. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 in view of Holt, further in view of Hall '414, further in view of Mantinband.
Regarding claim 26, Hall ‘677 and Holt teach the method of claim 24. Holt additionally teaches wherein the detector may be infrared based sensors or radio or acoustic based sensors (Paragraph 0057, 0084), and wherein the sensors generate data for a voiding diary tracking various properties of urine over time including volume, flow rate, and others (Paragraph 0104). 
Hall ‘414 teaches the sensor may comprise an infrared video camera (Paragraph 0006, 0022, 0024-0026) and analyzing the data comprises determining a class of excreta (Paragraph 0022) and a volume of excreta (Paragraph 0032). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the sensor use of Hall ‘414 via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user
Mantinband teaches the sensor may comprise a laser Doppler velocimeter (Paragraph 0125) and analyzing the data comprises determining flow rate (Paragraph 0125). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the laser triangulation sensors of Mantinband via a simple substitution in order to predictably allow for the collection of more or alternative data about the excreta of the user.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 in view of Holt, further in view of Paulsen (US 20160029942 A1), further in view of Dougherty (US 20160125759 A1).
Regarding claim 29, Hall ‘677 and Holt teach the method of claim 24. Holt additionally teaches generating a report indicating an amount and pattern or urine and/or feces deposited into the toilet bowl over a specified period of time (Paragraph 0104—can generate a voiding diary and/or other reports which can track properties of urine over time including volume, flow rate, and other qualities). However, Hall ‘677 and Holt do not specifically teach the report comprises a uroflow graph and/or a Bristol stool report. Paulsen teaches a system for analyzing urine flow rate data (Abstract) which can calculate maximum and minimum flow rates, a mean flow rate, and total volume, among other outputs, and generate a flow profile that can be plotted and output in graphical format (Paragraph 0083), such that the system generates a uroflow graph for output. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the graphical output of Paulsen in order to provide additional data for viewing by the user and predictably improve the accessibility of the system by providing an alternative presentation of data to the user in the form of a graphical output.
Dougherty teaches a toilet training system (Abstract) including components for detecting presence, qualities, and/or amount of elimination products (Paragraph 0252), wherein analysis by the components may include determination of qualities such as consistency, shape, and Bristol scale (Paragraph 0255) and qualities of velocity and duration (Paragraph 0256).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 and Holt with the graphical output of Paulsen and with the additional determinations of Dougherty in order to predictably provide more information to the user, increasing the diagnostic ability of the system.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘677 in view of Holt, further in view of Sang (US 20170020760 A1).
Regarding claim 30, a system comprising: 
a) a communication interface that receives, over a communications network, laser triangulation sensing data, infrared sensing data, Doppler velocity sensing data, or a combination thereof (Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis; Paragraph 0010—the opening comprises a flow rate sensor to measure an amount of urine; Paragraph 0043—the capture device may include a window to allow for spectroscopic analysis of the urine specimen using ultraviolet or near infrared light; Paragraph 0073—may include any of various types of sensors for detecting a presence, such as an infrared proximity sensor or other kind of proximity sensor; Paragraph 0074—may include a fluid level sensor in the capture bowl; Paragraph 0080-0081—the device may include a near-infrared spectrometer); and 
b) a computer in communication with a communications interface, wherein the computer comprises one or more processors and a computer readable medium (Paragraph 0045—data collected by the analytic device may be stored in a computer database…may be communicated to a general purpose computer for storage) comprising machine executable code in tangible form that, upon execution by the one or more computer processors, implements a method comprising: 
i) receiving the data, over the communications network (Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis); 
ii) executing the machine executable code to determine volume (Paragraph 0039—may use sensors to determine level of specimen, rate of flow, total volume, etc.) and type of excreta, optionally including timing of excretion (Paragraph 0045—can store data in a computer database that includes a plurality of collection events over a period of time; Paragraph 0074—the use of a urine hat can be used to measure data points over time); and, optionally, 
iii) transmitting the determinations over the communications network, e.g., to a remote computer (Paragraph 0045—data collected by the analytic device may be stored in a computer database; Paragraph 0086—the data can be transmitted to the user’s smart phone, mobile device, or computer or can be communicated to the cloud for analysis).
However, Hall ‘677 does not specifically teach that the data which is analyzed to determine an amount of excreta deposited in the toilet bowl relates to data from a laser triangulation sensor, an infrared sensing device, or a Doppler velocimeter, instead teaching that a generic “fluid level sensor” and “flow rate sensor” may be used to make these determinations while an infrared sensor is used to determine other qualities of the excreta.
Holt teaches a uroflowmetry device including a container portion (Paragraph 0006; Fig. 1A-1B), wherein the container portion may include sensors such as infrared based sensors, laser based sensors, and radio or acoustic based sensors, where the sensor is configured to measure at least one of flow rate of the excreta, level of the excreta within the container, and volume of the excreta within the container portion (Paragraph 0057, 0084). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Hall ‘677 with the sensor types and uses of Holt via a simple substitution so that any of the listed sensor types may be used as the “fluid level sensor” and “flow rate sensor” of Hall ‘677 in order to predictably improve the ability of the system to analyze additional qualities of the excreta.
Neither Hall ‘677 nor Holt specifically teaches determining a type of excreta using the laser triangulation sensing data, infrared sensing data, Doppler velocity sensing data, or a combination thereof. Sang teaches a urination and/or defecation nursing machine (Paragraphs 0002-0003, 009) which includes infrared sensors for determining the presence of feces and/or urine (Paragraph 0011, 0087). It would have been obvious to one having ordinary skill in the art to utilize the infrared sensors of Holt, already combined with the system of Hall ‘677, to additionally distinguish the type of excrement as described by Sang in order to predictably provide additional data for use by the user or a healthcare provider.


Conclusion
No prior art rejection has currently been applied to claim 27; this claim will be revisited upon overcoming the rejections under 35 U.S.C. 112(b). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                         /CHRISTIAN JANG/Primary Examiner, Art Unit 3791